ORDER
The Disciplinary Review Board having ¡Sled a report with the Supreme Court recommending that LEON KNIGHT of JERSEY *122CITY, who was admitted to the bar of this State in 1986, and who was thereafter temporarily suspended from practice on December 21, 1992, for failure to pay a fee arbitration award, be suspended from practice for a period of six months and that on reinstatement there be conditions placed on respondent’s practice;
And the recommendation of the Disciplinary Review Board having been based on findings that respondent violated RPC 1.1(a) (gross negligence),' RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation), RPC 8.1(b) (failure to cooperate with ethics authorities) and the recordkeeping requirements of Rule 1:21 — 6(b)(2), (b)(9) and (c);
And the Court having been informed that respondent paid the fee arbitration award in full on July 6, 1993;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and LEON KNIGHT is hereby suspended from the practice of law for a period of six months, effective July 6, 1993; and it is further
ORDERED that prior to submitting an application for reinstatement to practice respondent submit proof of his fitness to practice law; and it is further
ORDERED that on reinstatement to practice respondent shall be supervised by a proctor approved by the Office of Attorney Ethics for a period of two years; and it is further
ORDERED that LEON KNIGHT be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that LEON KNIGHT comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys; and it is further
ORDERED that respondent shall reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.